STRAUP, C. J.
I dissent. The complaint is predicated on the theory that all of the defendants, the appellant, the light company, and Levedahl & Jackson, '‘were engaged” in lowering and removing the wall; that the deceased was “in the service and employ” of all “of said defendants,” and was by them engaged and directed to remove brick from the wall, and for that purpose, and in the course of his employment, to go upon the roof of the building where were the charged wires; that he, with “the knowledge, consent, and acquiescence of all of the defendants,” went upon the roof and there engaged in such work; that the heavily charged wires on the roof were negligently suspended, uninsulated, unguarded, and unprotected; and that the deceased, who was without knowledge of the charged wires, was unwarned and not notified of the danger in going near, or coming in contact with them. The complaint is thus predicated on the theory that the deceased was in the service and in the employ of the appellant as well as the other defendants; that .it was engaged in removing the wall; that it employed the deceased to remove brick from the wall; that it, for that purpose, directed the deceased.to go upon the roof; and that he, with its knowledge, consent, and acquiescence, went upon the roof and there engaged in such work. I do not find anything to support these allegations. *
It was thought advantageous for both the appellant and the light company to operate their substations with on$ set of operations. To accomplish that the appellant granted the light company the right to use and to remove a portion of the north *287wall of its substation. That was agreed to be done wholly at the cost and expense of the light company. To remove the wall and to do other work about the premises the light company let a contract to Levedahl & Jackson. They employed the deceased. They, even as to the light company, were independent contractors. As between them and the appellant no relation whatever existed. The deceased was subject to the direction and control of Levedahl & Jackson alone, in whose employ he was. They owed him master’s duties. No such duties were owing from the appellant to him. It was not engaged in doing the work, and in no manner had charge of, or control over, it, nor did it in any particular superintend or direct the work, nor did it reserve or exercise the right to direct or control it., either with respect to results, methods of procedure, or means by which the result was to be accomplished. Nor did it, in any manner whatever, have any control over, or direction of, the deceased. He was a total stranger to it. I do not see wherein the appellant owed him any master’s duties, the alleged duties.
In a way, it is claimed that the appellant owed the deceased duties which a proprietor of premises owes an invitee. In the first place, I think that is wholly without the issues. To permit a recovery for breaches of a propreitor’s duties on a complaint predicated on alleged breaches of master’s duties is, it seems to. me, a fatal departure. Such a variance permits recovery on a theory wholly different from that alleged, and hence is a material variance, and one which naturally leads the opposite party to his prejudice. For that reason was the charge No. 9 referred to in the prevailing opinion, erroneous. In the next place, I do not- think the principle applicable to the evidence. The appellant, neither expressly nor impliedly, invited the deceased, or any one, on or about its premises. It did no work, nor did it let any to be done, on or about theni. It but granted the light company the right to use and remove a portion of its wall. Levedahl & Jacksonj in whose employ the deceased was, were not its contractors.' They were the contractors of the light company and were total strangers to the appellant. I therefore think the judgment should be reversed, and the case remanded for a new trial.